—Judgment, Supreme Court, Bronx County (Ira Globerman, J., at suppression hearing; Joseph Cerbone, J., at pleas and sentence), rendered January 16, 1997, convicting defendant, upon his pleas of guilty, of two counts of criminal sale of a controlled substance in the first degree, and sentencing him to concurrent terms of 15 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. In contrast to identification procedures conducted after brief contacts, the experienced and trained undercover officer conducted an ongoing investigation into defendant’s drug selling activities, including numerous conversations, and identified defendant at a showup three weeks after two major narcotics purchases involving over $6,000. This showup was confirmatory in nature and not subject to irreparable misidentification *78(see, People v Gissendanner, 48 NY2d 543, 552). The identification of defendant’s picture from a nonsuggestive photo array, 20 months later, by two other undercover officers involved in the same investigation was not rendered suggestive by the fact that the officer who called them to view the array may have mentioned defendant, by name, as the target of the investigation (see, People v Hernandez, 70 NY2d 833).
The court properly exercised its discretion by denying defendant’s motion to withdraw his guilty pleas, entered after the presentation of the People’s direct case. Defendant’s conclusory claims of innocence and inability to understand the English language were properly rejected after suitable inquiry, where the record, including defendant’s use of English without any request for an interpreter, belied such claims (see, People v Frederick, 45 NY2d 520). Concur — Milonas, J. P., Nardelli, Williams, Tom and Andrias, JJ.